The opinion of the Court (absente Parsons, C. J.) was after wards delivered by
Sedgwick, J.
No objection is made to the verdict of the jury; and the only question, presented by the report before us, or by the counsel for the plaintiffs, is upon the direction of the judge, that a bill of lading, in a case circumstanced as this is, acknowledging that the goods to be transported are in good order, is not conclusive evidence against the party executing it, and charged with their not being in good order, but damaged, at the time of their delivery, although he cannot show that the damage received is within the exception contained in the bill itself.
That a bill of lading is an instrument of a nature to command great regard, and imposing a proportional obligation upon those who are bound for the execution of the responsibility which it assumes, there can be no doubt; but this responsibility must have reasonable limits, which must be determined by the nature of the subject-matter. If the property to be transported, and which was declared to be “in good order,” was in all parts open to inspection, and no fraud or imposition was practised, it might not be unreasonable to say that no evidence should be admitted to prove that it was not in good order.
But in this case the property was velvets in cases, which were not open to inspection, and could not be rendered visible without opening the cases and unfolding the goods, which, it is believed, is never done. The exterior only was visible, and neither the interior, its quality nor condition, could be known to the master *253who signed the bill of lading, but from the representation of the shipper.
* That the bill of lading is primâ facie evidence, and [ * 301 ] of the highest nature, there can be no doubt; but that it cannot be conclusive in all cases, and, among others, in such a case as the one before us, is equally clear.
The ground of the result, to which the jury came, may not be very intelligible; but as two juries have concurred in it, we think, on that account, that the verdict ought not to be disturbed; and more especially as no objection is made to it, as being against evidence, (a)

Judgment on the verdict


 [Quære, if the verdict was not clearly against the evidence. — Hastings & Al. vs. Pepper, 11 Pick. 41. — Ed.]